        Case 1:14-cr-00401-KPF Document 11 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               14 Cr. 401 (KPF)

HAJI NAJIBULLAH,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for Mr. Najibullah’s

arraignment on the Indictment in this matter and initial conference on

November 16, 2020, at 9:00 a.m. The hearing will proceed by telephone

conference, with dial-in information as follows: At 9:00 a.m., the parties shall

call (888) 363-4749 and enter access code 5123533. Please note, the

conference will not be available prior to 9:00 a.m.

      SO ORDERED.

Dated: November 13, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
